Exhibit 10.3

Form of Deferred Share Award Agreement

DEFERRED SHARE AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS

AVANTAIR, INC.

2006 LONG-TERM INCENTIVE PLAN

AS AMENDED AND RESTATED

GRANTEE:                              

NO. OF SHARES:                     

This Agreement (the “Agreement”) evidences the award (the “Award”) of
             deferred shares (each, a “Deferred Share,” and collectively, the
“Deferred Shares”) of the Common Stock of Avantair, Inc., a Delaware corporation
(the “Company”), granted to you,                     , effective as of
                    , 20     (the “Grant Date”), pursuant to the Avantair, Inc.
2006 Long-Term Incentive Plan, as amended and restated (the “Plan”), conditioned
upon your agreement to the terms described below. All of the provisions of the
Plan are expressly incorporated into this Agreement. Please return an executed
copy of this Agreement to the Company within 30 days of the date hereof.

1. Terminology. Unless otherwise provided in this Agreement, capitalized words
used herein are defined in the Glossary at the end of this Agreement.

2. Distribution of Shares. The Deferred Shares shall be distributed to you on
the earlier of: (i) the date on which you cease to provide Service to the
Company for any reason other than Cause, provided that such cessation of Service
is a “separation from service” as defined by Treas. Reg. §1.409A-1(h), or the
date of such later cessation of Service that does constitute a “separation from
service” as defined by Treas. Reg. §1.409A-1(h); and (ii) the effective date of
a Change in Control of the Company (the “Distribution Date”). In the event of
your termination of Service for Cause, you shall forfeit all rights to the
Deferred Shares, no shares of Common Stock shall be issued hereunder, and this
Agreement shall immediately be terminated and of no further force and effect.
Further if you are a “specified employee” (as that term is used in Section 409A
of the Code and its interpretive regulations) on the date you cease to provide
Service under clause (i) above, the Distribution Date shall be delayed until the
earlier of (A) the business day following the six-month anniversary of the date
your cessation of Service became effective, and (B) the date of your death.
Except as set forth in this Section 2, neither you nor the Company shall have
any right to accelerate or defer the Distribution Date except to the extent
specifically permitted or required by Section 409A of the Code.

3. Delivery of Shares. Shares of Common Stock for such number of Deferred Shares
due to you on the Distribution Date shall be issued to you on or as soon as
practicable after the Distribution Date, but in no event later than 30 days
after the Distribution Date.

4. Restrictions on Transfer.

(a) This Award and your rights hereunder may not be sold, assigned, transferred
, pledged, or disposed of in any way (whether by operation of law or otherwise)
and shall not be subject to attachment, garnishment or an encumbrance of any
kind.

(b) Any attempt to transfer, pledge or otherwise dispose of the Award in
contravention of the restrictions set forth in Section 3(a) shall be null and
void and without effect. The Company shall not be required to (i) transfer on
its books any Deferred Shares or shares of Common Stock to be issued pursuant to
Section 2 above that have been sold or transferred in contravention of this
Agreement; or (ii) treat as the owner of the Deferred Shares or shares of Common
Stock to be issued pursuant to Section 2 above, or otherwise accord voting,
dividend or liquidation rights to, any transferee to whom the Deferred Shares or
shares of Common Stock to be issued pursuant to Section 2 above have been
transferred in contravention of this Agreement.



--------------------------------------------------------------------------------

5. Adjustments for Corporate Transactions and Other Events.

(a) Cash Dividend. Upon the payment of any cash dividend on shares of Common
Stock of the Company before the issuance of the shares of Common Stock
underlying the Deferred Shares pursuant to Section 2 above, the number of
Deferred Shares shall be increased by the number obtained by dividing (x) the
aggregate amount of the dividend that would be payable if each Deferred Share
were issued and outstanding and entitled to dividends on the dividend payment
date, by (y) the Fair Market Value (as defined in the Plan) of the Common Stock
on the dividend payment date.

(b) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Deferred Shares shall, without further action of the Administrator, be
adjusted to reflect such event. The Administrator shall make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Deferred Shares as a result of the stock dividend, stock split or reverse stock
split; provided that such adjustments do not result in fractional Deferred
Shares. Adjustments under this Section 4(b) will be made by the Administrator,
whose determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.

6. Non-Guarantee of Directorship. Nothing in the Plan or this Agreement, nor any
action taken pursuant to the Plan, shall confer any right on you to continue in
the service of the Company as a member of the Board or in any other capacity for
any period of time or at a particular retainer or other rate of compensation, or
as limiting, interfering with or otherwise affecting the provisions of the
Company’s charter, bylaws or the Delaware General Corporation Law relating to
the removal of directors.

7. Rights as Stockholder. On and after the issuance of the shares of Common
Stock underlying the Deferred Shares, you shall have all of the rights of a
stockholder with respect to such shares of Common Stock, including the right to
vote the shares and to receive all dividends or other distributions paid or made
available with respect to such shares. Before the delivery of the shares of
Common Stock, you shall have none of the rights of a stockholder with respect to
the shares of Common Stock underlying the Deferred Shares.

8. The Company’s Rights. The existence of the Deferred Shares shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

9. Rights Unsecured. Your rights hereunder shall be that of an unsecured general
creditor of the Company, and you shall not have any security interest in any
assets of the Company. You shall have only the Company’s unfunded, unsecured
promise to issue shares of the Company’s Common Stock in the future pursuant to
this Agreement.

10. Section 409A Compliance. This Award is intended to satisfy the requirements
of Section 409A of the Code and shall be construed accordingly. If any provision
or term of this Agreement or the Plan is ambiguous, such that one interpretation
of the provision or term would be compliant with Section 409A of the Code and
one interpretation would not be compliant with Section 409A, the compliant
interpretation is the intended interpretation and the Company shall interpret
the provision or term in accordance with that intent. In addition, the Company
in its discretion may delay the issuance of shares of Common Stock underlying
the Deferred Shares or take any other action it deems necessary to comply with
the requirements of Section 409A of the Code, including amending this Award,
without your consent, in any manner it deems necessary to cause the Award to
comply with the requirements of Section 409A of the Code.

11. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Administrator, care of the
Company for the attention of its Corporate Secretary at its principal executive
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.

12. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Deferred Shares granted hereunder. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Deferred Shares granted hereunder shall be void and ineffective for all
purposes.

13. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Deferred Shares as determined in the discretion of the Administrator, except as
provided in Section 9 hereof, in the Plan or in a written document signed by
each of the parties hereto.



--------------------------------------------------------------------------------

14. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.

15. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the districts
which include Clearwater, Florida, and you hereby agree and submit to the
personal jurisdiction and venue thereof.

16. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

18. Electronic Delivery of Documents. By your signing this Agreement, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Deferred Shares and any reports of the Company
provided generally to the Company’s stockholders; (ii) acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost to you by contacting the Company by telephone or in writing;
(iii) further acknowledge that you may revoke your consent to the electronic
delivery of documents at any time by notifying the Company of such revoked
consent by telephone, postal service or electronic mail; and (iv) further
acknowledge that you understand that you are not required to consent to
electronic delivery of documents.

{Glossary begins on next page}



--------------------------------------------------------------------------------

GLOSSARY

(a) “Administrator” means the Board of Directors of Avantair, Inc. or such
person or person(s) appointed by the Board to administer the Plan.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Avantair, Inc.
(including but not limited to joint ventures, limited liability companies and
partnerships). For this purpose, “control” means ownership of 50% or more of the
total combined voting power or value of all classes of stock or interests of the
entity.

(c) “Board” means the Board of Directors of Avantair, Inc., a Delaware
corporation.

(d) “Cause” means a termination of your Service because of: (i) your breach of a
fiduciary duty owed by you to the Company or its shareholders; (ii) your willful
or gross misconduct that is materially detrimental or is reasonably anticipated
to be materially detrimental to the Company; or (iii) your commission,
indictment, conviction, plea of nolo contendere, guilty plea, or confession to
any felony or any crime based upon an act of fraud, misappropriation,
embezzlement or material dishonesty.

(e) “Change in Control” means (i) the acquisition (other than from the Company)
in one or more transactions by any Person, as defined in this paragraph (d), of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of more than 50% of (A) the then
outstanding shares of the securities of the Company, or (B) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Stock”); (ii) the
closing of a sale or other conveyance of all or substantially all of the assets
of the Company; or (iii) the effective time of any merger, share exchange,
consolidation, or other business combination involving the Company if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock, provided further that in each of the foregoing cases, the
Change in Control also meets all of the requirements of a “change in the
ownership of a corporation” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(v), a “change in the effective control of a corporation” within
the meaning of Treasury Regulation §1.409A-3(i)(5)(vi) or a “a change in the
ownership of a substantial portion of the corporation’s assets” within in the
meaning of Treasury Regulation §1.409A-3(i)(5)(vii). For purposes of this
definition, a “Person” means any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended, other than employee benefit plans sponsored or maintained by the
Company and by entities controlled by the Company or an underwriter of the
Common Stock in a registered public offering.

(f) “Code” means the Internal Revenue Code of 1986, as in effect and as amended
from time to time, or any successor statute thereto, together with any rules,
regulations and interpretations promulgated thereunder or with respect thereto.

(g) “Common Stock” means shares of common stock, par value $0.0001 per share, of
Avantair, Inc., a Delaware corporation.

(h) “Company” means Avantair, Inc. and its Affiliates, except where the context
otherwise requires. For purposes of determining whether a Change in Control has
occurred, “Company” shall mean only Avantair, Inc.

(i) “Service” means your service to the Company as a director.

(j) “You”; “Your”. You means the recipient of the Award as reflected in the
first paragraph of this Agreement.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

AVANTAIR, INC. By:  

 

Date:  

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Deferred Shares or the Company.

 

WITNESS:     GRANTEE:                     

 

   

 

    Date:  

 

Enclosure: Prospectus for the Avantair, Inc. 2006 Long-Term Incentive Plan, as
amended and restated